Title: Notes on Debates, 20 March 1783
From: Madison, James
To: 


Thursday March 20.
An instruction from the Legislature of Virga. to their Delegates agst. admitting into Treaty of peace any stipulation for restoring confiscated property was laid before Congress.
Also resolutions of the Executive Council of Penna. requesting the Delegates of that State to endeavor to obtain at least a reasonable term for making the payment of British debts stipulated in the preliminary articles lately recd.
These papers were committed to Mr. Osgood, Mr. Mercer & Mr. Fitzimmons.
Mr. Dyer whose vote on the  day of  frustrated the commutation of the half pay made a proposition substantially the same wch was committed. This seemed to be extorted from him by the critical state of our affairs, himself personally & his State being opposed to it.
The Motion of Mr. Hamilton on the journals was meant as a testimony on his part of the insufficiency of the report of the Come. as to the establishmt. of revenues, and as a final trial of the sense of Congs. with respect to the practicability & necessity of a general revenue equal to the public wants. The debates on it were cheifly a repetition of those used on former questions relative to that subject.
Mr. Fitzimmons on this occasion declared that on mature reflection he was convinced that a complete general revenue was unattainable from the States, was impractical in the hands of Congress, and that the modified provision reported by the Come. if established by the States wd. restore public credit among ourselves. He apprehended however that no limited funds wd. procure loans abroad, which wd. require funds commensurate to their duration.
Mr. Higginson described all attempts of Congs. to provide for the public debts out of the mode prescribed by the Confederation, as nugatory: sd that the States wd. disregard them[,] that the impost of 5 peCt. had passed in Massts. by 2 voices only in the lower, & one in the upper house; & that the Govr. had never formally assented to the law; that it was probable this law wd. be repealed; & almost certain that the extensive plans of Congress would be reprobated.
 